No. 03-14-00342-CV


                          COURT OF APPEALS
                       THIRD DISTRICT OF TEXAS


                        ALLY FINANCIAL, INC. et al.

                                Plaintiff-Appellee,
                                     v.

                      MEERA SINGH and SAM HOUSTON,

                               Defendant-Appellant.

  ON APPEAL FROM THE 368™ JUDICIAL DISTRICT WILLIAMSON
        COUNTY TEXAS TRIAL COURT CASE NO. 13-0936-C368

   APPELLANTS COMBINED PLEA TO THE JURISDICTION OF THIS
 COURTAND THE COURTS BELOWAPPELLANTS BEING SUBJECTED
   TO A GROSS MISCARRIAGE OF JUSTICE BARRED BY FACTAND
                                CITATIONS

                             September 5,2015

Meera Singh                               Ms. Kimberly Harris
Sam Houston
P.O. Box 19814                            1601 Elm Street
Austin, Texas 78760                       Dallas, Texas 75201
(512) 257-9028                            COUNSEL FOR APPELLEE

In propria persona
                                                                ,/received\
                                                                     SEP 1 0 2015

     TO: THE PER CURIUM COURT                                   lv THIRD COURT OFAFrEALS>
                                                                \    JEFFREY DKYLE X

     COMES NOW,       the above captioned Appellants Sam
                                     1
Houston and Meera Singh to file their Plea to the

Jurisdiction of this Court and as an Addendum for


grounds for their motion for rehearing on the merits

from this Court's recent Memorandum order and as    for


Constitutional grounds in support would state the

following:

    Sam Houston,    a patriotic veteran senior citizen is
exercising a fundamental right AND ONE THAT WAS EARNED,
to procedural due process and access to the Courts
instead is being "singled out" and punished for
exercising,   inter alia his fundamental right of freedom
of expression. Mr. Houston and Ms. Singh cannot be
subject to the jurisdiction of this Court due to the
fact that the state district court judge never
possessed subject matter or personal jurisdiction for
the following reasons. 1) The original lawsuit naming
two corporate officers who never signed anything
personally could not be legally "hauled into court" in
the first case,    and two 2) there is yet an unresolved
issue that at the time of the service of process Ally
Financial, Inc. did not possess the "owner authority
required which was Ally V.A.U.L a Minnesota Trustee.       3)

The Court of Appeals opinion references that William G.
Houston signed a lease for an automobile as a person or
that of a corporate officer is moot. Jurisdiction was
never reached here when all the facts come out.      4)

Appellants are being grossly discriminated by this
Court and its jurisdiction and that of the District
Court Kennon, R, are prohibited from defending their
case WITH THE RECORD.

    This Court and the Court's below are not following
precedent nor are they following the Rule of Law or
their own Rule 24.4 that has been pointed out on

previous occasions then ignored.
     Mr. Houston's signature is not on any automobile
lease nor is Ms.   Singh. Since indeed,   they are
corporately leased vehicles they have been in the sole
possession of the corporation.
    The so called alleged transferring of any corporate
vehicle was never proven and there is a discrepancy
with the findings of Judge Vick versus Judge Kennon is
compelling because it goes to the heart of a plea to
the jurisdiction of this Court as well.
    In their response brief Appellee Ally has not been
pressed on the actual owner issue required by law by
the Texas Department of Transportation requiring the
"Owner" lien holder to authorize the seizure of the

vehicle because they have no authority in the first
place.
                               LAW




    A plea to the jurisdiction is a dilatory plea that
is intended to defeat a cause of action. The May 2014
repossession of the SRX Vehicle was without notarized
authority from the lien holder.
    The original cause of action by Ally Financial,
Inc., naming Houston and Singh was without authority
over the subject matter and the person and violates the
Civil Rights of the Appellant's.      42 U.S.C. §§ 1983,

1985(2)    (3)   see Bland ISD v Blue, 34 S.W. 3d 541, 554
(Texas 2000).      See also TRCP 309, 310 and 510.8(1)   (3).

    Subject matter jurisdiction is essential to the au
thority of a Court to decide a case and is never pre
sumed.    Texas Association of Business,   852 S.W. 2d at
443-44.

    The Appellee has the burden to allege facts that
affirmatively demonstrate that the trial court is pos
sessed of subject matter jurisdiction by providing, 1)
the notarized authority of the Ally V.A.U.L Trustee as
required by the Texas Department of Transportation.
    Whether William Houston signed personally or as a
corporate executive and this Court's opinion that he
signed personally is moot.
       Whether,       the Appellant's waived any rights is also
moot in a plea to the jurisdiction.
       The question of subject matter jurisdiction is a
question of law State Dept of Highways & Public
Transport, v Gonzalez, 82 S.W.3d 322, 327 (Texas
2002) .

       When a plea to the jurisdiction challenges the ex
istence of jurisdictional facts, the trial court must
consider relevant evidence submitted by the parties,
Texas Dept of Parks & Wildlife v Miranda 133 S.W.3d
211, 221,          (Texas 2004.     The District Court Never consid

ered anything except his own agenda.                      The fact that
Judge Vick, a seasoned jurist, refused Ally twice to
repossess the vehicle and that he told counsel he need
ed to sue the corporation is the nexus where reasonable
minds differed.

       The Plea to the jurisdiction standard mirrors that
of a traditional Motion for Summary Judgment. Id at
228.   Miranda 133 S.W. 3d at 226; Ft Worth v         Robinson

300 S.W. 3d at      895.

       A    plea     to    the    jurisdiction         challenges   the   trial
court's subject matter jurisdiction to hear the case at
all.       Bland Indep.          Sch.   Dist.    v.    Blue,   34 S.W.3d 541,
554        (Tex.     2000).       Subject       matter     jurisdiction     Is
essential to the authority of a                       court to decide a case
and       Is     never           presumed.        Tex.        Ass'n        of       Bus.
v.    Tex.     Air    Control      Bd.,     852 S.W.2d 440,    443-44        (Tex.

1993) .

      The        plaintiffs            now        appellant          did        allege
facts affirmatively demonstrating that the trial                                    court
lacked         subject        matter       jurisdiction.             Id.    at       446.
The existence           of       subject     matter       jurisdiction              is     a

question        of     law.       State      Dep't       of   Highways          &    Pub.
Transp. v.       Gonzalez,         82 S.W.3d 322, 321           (Tex.     2001). By
implication          that    a    full    and complete         record      including
witness testimony and documents be entered in order for
the Appellant's to receive a fair hearing.


                                     Conclusion


      Finally, any error in the trial court's judgment
confirms the filing of a Motion for Rehearing En Banc
to overrule this miscarriage of justice. See L.M.
Healthcare,          Inc.   v.    Childs,    929 S.W.2d 442           (Tex.      1996.
Here,     there is no resolution instead the actions of

this Court lends itself to selective jurisdiction


 Dated this September 6, 2015 Respectfully Submitted,
                        Sam Houston and Meera Singh




       CERTIFICATION OF ELECTRONIC NOTIFICATION
    This will certify that on the 10th day of
September 2015 the Ally party's kharrisQbhhlaw.com
was notified electronically.


                     ill
                         No. 03-14-00342-CV


                        COURT OF APPEALS
                     THIRD DISTRICT OF TEXAS


                     ALLY FINANCIAL, INC. et al.

                             Plaintiff-Appellee,
                                  v.

                MEERA SINGH and SAM HOUSTON,

                            Defendant-Appellant.




                               ORDER


PER CURIUM


      It is the opinion of this Court that Appellants and
each of them have been subjected to a gross abuse of
discretion and a miscarriage of justice. The original
case against them should be overruled on the merits as
a   matter of law.




                     Circuit Judges
                                            Sam Houston

                                            Meera Singh
                                          P. O. Box 19814
                                      Austin, TX 78760-9814
                                            512 257 9028
                                      Samhouston7@hotmail.com
                                         Sineh749(S> hotmail .com




September 8, 2015
* DEUVERED VIA E-MAIL to Kimberly Harris *
♦USPS to the Court clerk


COURT OF APPEALS
FOR THE
THIRD DISTRICT OF TEXAS
P.O. BOX 12547,
 AUSTIN, TEXAS 78711-2547
(512) 463-1733


RE: Case Number: 03-14-00342-CV


Trial Court No.: 13-0936-C368 Kennon, R.Judge

Style: Meera Singh and Sam Houston v. Ally Financial, Inc. et al.

Please find enclosed APPELLANT'S COMBINED PLEA TO THE JURISDICTION OF THIS COURT AND THE
COURT BELOW       This Plea may be construed on its own or as an Addendum to Appellant's Petition for
Rehearing before the Court in Banc.

                                                                    /



                                                                        ;/i.
    Sam Houston                                              U.S. POSTAGE
                                                                 PAID-
                                                             AUST.N.TX
    Meera Singh
                                                             SEP 08.15
   P. O. Box 19814                                              AMOUNT
Austin, TX 78760-9814                                           $0.71
                                                              00100486-08
                                        b-w*
                                   COURT OF APPEALS
                                   FOR THE
                                   THIRD DISTRICT OF TEXAS
                                   P.O. BOX 12547,
                                   AUSTIN, TEXAS 78711-
                  *'?V '   t'?:'